Citation Nr: 1456412	
Decision Date: 12/24/14    Archive Date: 01/02/15

DOCKET NO.  10-15 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative changes of the right hip.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel



INTRODUCTION

The Veteran served on active duty from November 1990 to April 1991, May 2007 to June 2008 and from September 2011 to September 2013.  These matters come to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Of record is a notice from the Department of the Army ordering the Veteran to active duty for the period from August 30, 2010 to August 29, 2011.  The Veteran's April 1991 DD-214 shows a prior period of active duty of approximately 5 months duration.  Discharge certificates verifying these periods of active duty are not of record.

A Department of the Army Form 2173 (Statement of Medical Examination and Duty Status) dated May 2008 reflects that the Veteran developed left knee and left ankle pain, apparently while he was deployed to Iraq in July 2007.  It was concluded the injury was in the line of duty.  

VA outpatient treatment records show the Veteran reported continued left ankle and left knee pain in May 2008.  

A VA examination of the joints in August 2008 shows the Veteran reported he twisted his left ankle several times while doing field exercises.  He also reported he twisted his left knee.  The diagnosis was normal left ankle and left knee.

Magnetic resonance imaging of the left knee at a private facility in November 2009 revealed meniscal degeneration, tearing and chondromalacia.  

The service treatment records from the Veteran's final period of service show he was seen in June 2012 for complaints of left knee pain of two weeks duration.  He stated he had twisted his knee five to six years earlier while running.  In August 2013, he presented with complaints of left ankle and left knee pain.  He stated his left ankle pain had been present for approximately five years following an injury while he was deployed.  He added that his knee pain started the previous Saturday when he was running.  The assessments were ankle joint pain and joint pain localized in the knee.  These records were received in 2014, and have not been considered by the RO.  

In a February 2009 memorandum, the VA determined that the service treatment records from the Veteran's period of service from May 2007 to June 2008 were not available.  The Veteran has submitted statements from two individuals who served with him which described his in-service left ankle and left knee injuries. 

The Veteran was most recently examined for his right hip disability by the VA in August 2008.  He was seen for right hip bursitis in January 2013, while he was on active duty.  The United States Court of Appeals for Veterans Claims has held that where the veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Under 38 C.F.R. § 3.326(a) (2014), a VA examination will be authorized where there is a possibility of a valid claim.

Accordingly, the case is REMANDED for the following action:

1.  Please verify active duty service for the period from August 2010 to August 2011 and for a 5 month period prior to November 1990.

2.  Please ask the Veteran to identify all providers of evaluations and/or treatment (VA and non-VA) he has received for his left ankle, left knee and right hip since June 2008, and to submit authorizations for VA to secure records of all such evaluations and treatment from any private providers.  Then, secure complete clinical records of the evaluations and treatment from all providers identified that are not currently associated with the record on appeal.

3.  After the development ordered above is completed, arrange for an appropriate VA examination to determine:

a. the nature and etiology of any left ankle disability; and
b. the nature and etiology of any left knee disability/ies; and
c. the current severity of his right hip disorder.  

The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent or higher probability) that any left knee or left ankle disability is related to service.  The examiner should consider, and comment upon as necessary, (1) A Department of the Army Form 2173 (Statement of Medical Examination and Duty Status) dated May 2008 that reflects that the Veteran developed left knee and left ankle pain while he was deployed to Iraq in July 2007, and (2) reports from fellow service-members that he injured his ankle and knee while walking several miles over rocky ground after a vehicle broke down.

The Veteran's record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed.  

The rationale for any opinion should be set forth.

4.  The AOJ should then review the record and readjudicate the claims on appeal.  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

